         Entered on Docket February 27, 2019

                                                            Below is the Order of the Court.



                                                           _____________________
                                                           Mary Jo Heston
                                                           U.S. Bankruptcy Judge
                                                           (Dated as of Entered on Docket date above)




      ________________________________________________________________




                       IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON AT TACOMA

10
        In re:                                        Case No.: 18-40001-MJ'H
11
        CRAIG D MARTIN and                            STRICT COMPLIANCE ORDER ON
l2      HENRIETTA A MARTIN,                           TRUSTEE’S MOTION TO DISMISS
                                                      CHAPTER 13 CASE
13                                        Debtors.

14

15                                                   AGREED ORDER

16
                 TH IS MATTER having been set for hearing before the above Court upon the Trustee’s
1'!
       Motion to Dismiss, the Chapter 13 Standing Trustee, Michael G. Malaier, by and through his
13
       attorney, Matthew J .P. Johnson, and Debtors, by and through their attorney, Brown & Seelye
19
       PLLC, having come to an agreement, the Court being fully advised in the premises, IT IS
20

       HEREBY ORDERED:
21

22         1. Debtors will timely make each monthly plan payment that becomes due in the six

23               months following entry of this Order.

24

25                                                                                        Michael G. Malaier
        STRICT COMPLIANCE ORDER 0N TRUSTEES                                       Chapter [3 Standing Trustee
                                                                                       2122 Commerce Street
        MOTION TO DISMISS CHAPTER 13 CASE - l                                            Tacoma, WA 98402
                                                                                              (253) 572-6600
  2. Debtors will ﬁle a modiﬁed plan resolving the current plan payment delinquency of

        $13,825.00 with sufficient notice of the same so that the hearing on the motion to

        modify can be set for hearing on or before March 26, 2019;

  3. If Debtors fail to comply with the terms of this Order, the Trustee will mail to the

        Debtors and to the Debtors“ attorney a notice of failure to comply, identifying the default

        under the terms of this order. Should the Debtors fail to remedy the default identiﬁed in

        the notice within ten (10) days of the mailing date of such notice, the Trustee may

        submit an ex parte order of dismissal to the Court and the Court may dismiss this case

        without further notice or hearing.

  4. The Trustee is required to send notice of default to the Debtors, as noted above, no

        more than one time. Upon the second default under the tcmts of this order, the Trustee

        may submit an ex parte order of dismissal to the Court and the Court may dismiss this

        case without further notice or hearing;

        This Strict Compliance order resolves the Trustee’s Motion to Dismiss originally set for
  _UI




        hearing on February l4, 20l9.



                                         MEnd of Order/ff


Presented by/Stipulated to:                       Stipulated tofNotice of Presentment waived by:




Matthew J.P. Johnson, WSBA# 40476 for             Eilcn Brown, WSBA# 27992
Michael G. Malaier, Chapter 13 Trustee            Attorney for Debtors


                                                                                 Michael G. Malaicr
STRICT CONIPLIANCE ORDER ON TRUSTEES                                     Chapter 13 Standing TFUSICC
MOTION TO DISMISS CHAPTER 13 CASE _ 2                                         2133 Comm 3”“
                                                                                Tacoma, WA 98402
                                                                                     (253') 572-6600
